Bank of Am., N.A. v Dudkevich (2021 NY Slip Op 05940)





Bank of Am., N.A. v Dudkevich


2021 NY Slip Op 05940


Decided on November 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
LARA J. GENOVESI, JJ.


2018-01652
 (Index No. 513357/15)

[*1]Bank of America, N.A., respondent,
vAlexander Dudkevich, et al., defendants, Cintia Dudkevich, etc., appellant.


Cintia Dudkevich, Brooklyn, NY, appellant pro se.
Bonchonsky & Zaino, LLP, Garden City, NY (Christopher J. W. Verby and Peter Bonchonsky of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Cintia Dudkevich appeals from an order of the Supreme Court, Kings County (Noach Dear, J.), dated November 27, 2017. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike that defendant's answer, and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (Bank of America, N.A. v Dudkevich, __ AD3d __ [Appellate Division Docket No. 2019-08756; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
MASTRO, J.P., MILLER, CONNOLLY and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court